DETAILED ACTION
This action is in reply to the submission filed on 10/20/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 12 and amendments to claim 1 are acknowledged.
Claims 1-12 are currently pending and have been examined under the effective filing date of 1/28/2021.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive in full. Examiner cites ¶0066 of Breed 2013 to teach the sensor as being within a wall. Regarding the limitations of a tracking device containing a power supply, wireless transceiver and processor coupled to non-transitory computer readable medium embedded within a wall, and a plurality of remote devices, Examiner notes these limitations as imposing meaningful limits on practicing the abstract idea. In this manner the 101 rejections are overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (Pub. No. 2008/0262646 A1) in view of Breed (Pub. No. US 2013/0033381 A1.)
Regarding Claim 1, Breed discloses a product tracking system and method, comprising:
a tracking device (Breed Figures 1 and 3A and 3B showing the tracking devices for a shipping container and for boxes within) 
 the tracking device comprising a power supply (Breed ¶0098; A battery, e.g., a rechargeable battery, may be coupled to the interior sensor system), a wireless transceiver, and a processor operably connected to a non-transitory computer readable medium; (Breed ¶0110; Processor 612 includes a communications unit or system which communicates with the remote facility 607, either directly or indirectly, e.g., through an intermediate structure which receives wireless signals from the processor/communications unit)
a logic stored in the non-transitory computer readable medium that, when executed by the processor, causes the tracking device to perform a method, the method comprising: 
receiving, from a first remote device, and storing identification information relating to the current contents of the container; (Breed ¶0017; scanner to an interior surface of the container capable of reading indicia on, in or otherwise associated with the packages, operatively reading the indicia from the packages, converting the read indicia into an identification of the packages) Examiner notes scanner as a remote device.
communicating, to a second remote device and via the wireless transceiver, the identification information to a second remote device; (Breed ¶0110; intermediate structure which receives wireless signals from the processor/communications unit 612 indicative of the level of liquid in the tank and relays them to the remote facility 607.) Examiner notes the intermediate structure being a second remote device
receiving, from the second remote device and via the wireless transceiver, a command instruction; (Breed ¶0017; Each scanner may be controlled to read the indicia at predetermined times, upon command from the remote facility or upon detection of an event which could result in a change in the contents of the container.)
and transmitting, in response to the command instruction and via the wireless transceiver, the identification information stored in the non-transitory computer readable medium to the remote device. (Breed ¶0017; and transmitting the package identifications to a remote facility)
While Breed 2008 teaches a tracking device mounted at any location on or in the container, (Breed ¶0159; Such sensors can be mounted at any of the preferred locations disclosed herein or elsewhere in or on the vehicle…. Additionally, motion sensors such as an accelerometer on a wall) Breed 2008 does not explicitly teach a tracking device embedded within a sidewall of a container such that the tracking device is inaccessible without damaging the container, Breed 2013 does. (Breed 2013 ¶0066; interrogator 16 can be arranged inside or outside of the cargo space and can be mounted on the outside, within or on the inside of a wall defining the cargo space. For example, for the shipping container 8 shown in FIG. 1 having four walls, a roof and a floor, the antennas 10, 12, 14 can be arranged in or on the inside or outside of the front wall.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Breed 2008 with the known technique of embedded sensors in Breed 2013 because applying the known technique would have yielded predictable results and resulted in an improved system by allowing decreased risk of sensor damage through integrated sensor positioning. (Breed 2013 ¶0066; interrogator 16 can be arranged inside or outside of the cargo space and can be mounted on the outside, within or on the inside of a wall defining the cargo space. For example, for the shipping container 8 shown in FIG. 1 having four walls, a roof and a floor, the antennas 10, 12, 14 can be arranged in or on the inside or outside of the front wall.)

Regarding Claim 2, Breed discloses the product tracking system and method of claim 1, wherein the identification information comprises a listing of individual items that are stored within the container. (Breed ¶0072; The container identification number can be part of a national database that contains information as to the contents of the container)

Regarding Claim 3, Breed as modified by Breed discloses the product tracking system and method of claim 2, wherein the identification information further comprises a packaging date. (Breed ¶0166; Further, the bi-directional communications can be used to provide data about the cargo items 498 to the remote facility, e.g., when a new cargo item 498 is placed into the container)

Regarding Claim 4, Breed as modified by Breed discloses the product tracking system and method of claim 2, wherein the identification information further comprises a unique tracking device identifier that corresponds to a unique identifier assigned to the container in which the tracking device is disposed. (Breed ¶0017; indicia on, in or otherwise associated with the packages)

Regarding Claim 5, Breed as modified by Breed discloses the product tracking system and method of claim 1, wherein the power supply comprises a rechargeable battery. (Breed ¶0098; A battery, e.g., a rechargeable battery, may be coupled to the interior sensor system)

Regarding Claim 6, Breed as modified by Breed discloses the product tracking system and method of claim 1, wherein the tracking device is removable from its position within the container. (Breed ¶0078; With technology rapidly changing, the portable device can be exchanged for a later model or upgraded as needed or desired, keeping the overall system at the highest technical state)

Regarding Claim 7, Breed as modified by Breed discloses the product tracking system and method of claim 6, wherein the tracking device comprises a fastener configured to secure the tracking device to the container. (Breed ¶0159; Such sensors can be mounted at any of the preferred locations disclosed herein or elsewhere in or on the vehicle.) Examiner notes that mounting sensors requires fastening the sensor to whatever the sensor is being mounted to.

Regarding Claim 8, Breed as modified by Breed discloses the product tracking system and method of claim 1, wherein the tracking device comprises electrical contacts on an exterior thereof, such that information can be transferred to the tracking device via a hardwired connection with an external computing device. (Breed ¶0174; Information indicating a problem with carrier (railroad, tractor, plane, boat) may be sensed and reported onto a bus such as CAN bus which can be attached either wirelessly or by wires to the container)

Regarding Claim 9, Breed as modified by Breed discloses the product tracking system and method of claim 1, wherein the container is a package that holds individual products. (Breed ¶0198; The discussion above has concentrated on containers that contain cargo where presumably this cargo is shipped from one company or organization to another. This cargo could be automotive parts, animals, furniture, weapons, bulk commodities, machinery, fruits, vegetables, TV sets, or any other commonly shipped product)

Regarding Claim 10, Breed as modified by Breed discloses the product tracking system and method of claim 1, wherein the container holds multiple packages, wherein each package holds individual products. (Breed ¶0163; With reference to FIG. 3A, in some cases, the individual cargo items 498) Examiner notes cargo items, or boxes, may contain multiple products.

Regarding Claim 11, Breed as modified by Breed discloses the product tracking system and method of claim 10, wherein the container is a shipping container. (Breed ¶0118; Monitoring the Interior Contents of a Shipping Container)

Regarding Claim 12, Breed as modified by Breed discloses the product tracking system and method of claim 10, wherein the container is a storage area for the multiple packages. (Breed Figures 3A and 3B showing a container holding multiple packages.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

/LYNDA JASMIN/          Supervisory Patent Examiner, Art Unit 3629